DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,5-6, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter refer to as AAPA), in view of Fitting et al (US Publication 2020/0287643 A1). 
	The teachings of AAPA and Fitting et al as disclosed in the previous office action are hereby incorporated by reference to the extent applicable to the amended claims.
	Applicant has amended independent claims 1 and 13 to incorporate the limitations that (1) wherein the processing target data are in units of lines, and (2) the data processing control circuit discards the processing target data in units of lines. 
image data. By definition, image data must contain pixel units to form the image. In other words, the pixel units in the image data are the ones to make up or form the image, otherwise without the pixel units in the image data, the image cannot be formed. According to paragraph 45, discloses the processing target data are image data, and the image data are the pixel units or line units. And as explained above that the image data disclosed by AAPA in paragraph 5 must contain pixel units to form the image. Thus, AAPA clearly discloses wherein the processing target data are in units of lines or pixel units. 
[0005] The data processing device generates an internal clock from a clock signal, and performs the predetermined data processing by use of the internal clock. Together with processing target data (for example, image data), the clock signal is included in the data signal received from the external device. Therefore, when, for example, noise due to static electricity or the like is superimposed on the data signal in the course of transmission, the clock signal is also affected by the noise. This causes a problem that normal processing cannot be performed on the processing target data. As a countermeasure against this problem, there is known a conventional technique for discarding data corresponding to an abnormal section when an abnormality is detected in a clock signal included in a received signal.

[0045] The data reception processing unit 102 performs a process for dividing the data delivered from the data processing unit 111 into predetermined units by use of the subsequent stage clock delivered from the clock processing unit 112, and then performs a process for delivering the divided data to the data writing unit 103. Here, in the case where the processing target data are image data, the "predetermined unit" refers to, for example, a unit based on a pixel, such as a specific "pixel unit" or "line unit", or a unit based on the length of an image to be formed based on the data. The data divided into the predetermined units refer to "line data" divided into a plurality of line images forming a single image (surface) when the processing target data are image data and the predetermined unit is the "line unit".

for discarding data corresponding to an abnormal section when an abnormality is detected in a clock signal included in a received signal. Thus, AAPA discloses limitation (2) the data processing control circuit discards the processing target data in units of lines. 
[0005] The data processing device generates an internal clock from a clock signal, and performs the predetermined data processing by use of the internal clock. Together with processing target data (for example, image data), the clock signal is included in the data signal received from the external device. Therefore, when, for example, noise due to static electricity or the like is superimposed on the data signal in the course of transmission, the clock signal is also affected by the noise. This causes a problem that normal processing cannot be performed on the processing target data. As a countermeasure against this problem, there is known a conventional technique for discarding data corresponding to an abnormal section when an abnormality is detected in a clock signal included in a received signal.

Claim 13 is rejected for the same reasons as set forth in claim 1 above. 
Regarding claims 2-3,5-6, 12, 14-15, these claims are rejected for the same reasons as set forth in the previous office action. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter refer to as AAPA), in view of Fitting et al (US Publication 2020/0287643 A1) and in further view of Chang et al (US Publication 2007/0126686 A1). 
Regarding claims 7-11, these claims are rejected for the same reasons as set forth in the previous office action. 
Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive.  Applicant argues that AAPA does not teach (1) wherein the processing target data are in units of lines, and (2) the data processing control circuit discards the processing target data in units of lines. 
Examiner respectfully disagrees with applicant’s positions for the following reasons. 
	Regarding point (1), AAPA discloses in paragraph 5, the processing target data is image data.  By definition, image data must contain pixel units to form the image. In other words, the pixel units in the image data are the ones to make up or form the image, otherwise without the pixel units in the image data, the image cannot be formed. Because paragraph 45 discloses the processing target data are image data, and the image data are the pixel units or line units and the image data disclosed by AAPA paragraph 5 must contain pixel units as explained above. Thus, AAPA clearly discloses wherein the processing target data are in units of lines or pixel units 
[0005] The data processing device generates an internal clock from a clock signal, and performs the predetermined data processing by use of the internal clock. Together with processing target data (for example, image data), the clock signal is included in the data signal received from the external device. Therefore, when, for example, noise due to static electricity or the like is superimposed on the data signal in the course of transmission, the clock signal is also affected by the noise. This causes a problem that normal processing cannot be performed on the processing target data. As a countermeasure against this problem, there is known a conventional technique for discarding data corresponding to an abnormal section when an abnormality is detected in a clock signal included in a received signal.

[0045] The data reception processing unit 102 performs a process for dividing the data delivered from the data processing unit 111 into predetermined units by use of the subsequent stage clock delivered from the clock processing unit 112, and then performs a process for delivering the divided data to the data writing unit 103. Here, in the case where the processing target data are image data, the "predetermined unit" refers to, for example, a unit based on a pixel, such as a specific "pixel unit" or "line unit", or a unit based on the length of an image to be formed based on the data. The data divided into the predetermined units refer to "line data" divided into a plurality of line images forming a single image (surface) when the processing target data are image data and the predetermined unit is the "line unit".

Again, Examiner respectfully submits that the image data must contain the unit of pixels or unit of lines in order to form the image. Applicant’s argument would be persuasive if Applicant can show or provide some evidence(s) that the image data does not contain pixel 
For all of the foregoing reasons above, Examiner submits that AAPA does disclose (1) wherein the processing target data are in units of lines because the image data must contain pixel units or line units. 
Regarding point (2), Because AAPA discloses in point (1) above wherein the processing target data are in units of lines and additionally, in the same paragraph 5, AAPA discloses there is known a conventional technique for discarding data corresponding to an abnormal section when an abnormality is detected in a clock signal included in a received signal. Thus, AAPA discloses limitation (2) the data processing control circuit discards the processing target data in units of lines. 
[0005] The data processing device generates an internal clock from a clock signal, and performs the predetermined data processing by use of the internal clock. Together with processing target data (for example, image data), the clock signal is included in the data signal received from the external device. Therefore, when, for example, noise due to static electricity or the like is superimposed on the data signal in the course of transmission, the clock signal is also affected by the noise. This causes a problem that normal processing cannot be performed on the processing target data. As a countermeasure against this problem, there is known a conventional technique for discarding data corresponding to an abnormal section when an abnormality is detected in a clock signal included in a received signal.

For all of the foregoing reasons above, Examiner submits that AAPA does disclose (2) the data processing control circuit discards the processing target data in units of lines. 

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 16 recites the following limitations:

“ The data processing device according to claim 1, wherein the data signal is transmitted by a low voltage differential signaling (LVDS) system, wherein the data processing device includes an LVDS receiver circuit configured to receive the data signal, wherein the data processing control circuit includes a resetting circuit configured to bring the data processing control circuit and the data processing circuit into a reset state when the external clock is abnormal, and wherein the resetting circuit keeps the data processing control circuit in the reset state for a predetermined period of time or longer.”

Claim 17 recites the following limitations:
“ The data processing device according to claim 2, wherein the data signal is transmitted by a low voltage differential signaling (LVDS) system, wherein the data processing device includes an LVDS receiver circuit configured to receive the data signal, wherein the data processing control circuit includes a resetting circuit configured to bring the data processing control circuit and the data processing circuit into a reset state when the external clock is abnormal, and wherein the resetting circuit keeps the data processing control circuit in the reset state for a predetermined period of time or longer.”
Claim 18 recites the following limitations:
“The data processing device according to claim 3, wherein the data signal is transmitted by a low voltage differential signaling (LVDS) system, wherein the data processing device includes an LVDS receiver circuit configured to receive the data signal, wherein the data processing control circuit includes a resetting 

Thus, the prior art of record do not teach or suggest individually or in combination with other limitations as recited above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187